UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 07-6582


PHILLIP E. JOHNSON,

                                               Plaintiff - Appellant,

             versus


DILLWYN    CORRECTIONAL    CENTER;    NOTTOWAY
CORRECTIONAL CENTER; LISA EDWARDS, Warden; MR.
PERUTELLI, Assistant Warden; CHAPLAIN T.
ARMSTRONG; C. H. BOOKER, Major; TREATMENT
SUPERVISOR RADCLIFF-WALKER; CAPTAIN FARMER;
CAPTAIN BAKER; SERGEANT WOODSON; SERGEANT
JOHNSON; SERGEANT LEE; WARDEN VAUGHAN; P.
GURNEY, Assistant Warden; CAPTAIN FRAME;
LIEUTENANT FERGUSON; LARRY BONDS, Rec-Dept.;
COUNSELOR    FITZGERALD;     OFFICER    BANKS;
OPERATIONS OFFICER MS. CURRIN; LIEUTENANT
WALTON; SERGEANT ORTEZ,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:07-cv-00107-jct)


Submitted:    August 24, 2007             Decided:     September 6, 2007


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip E. Johnson, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Phillip E. Johnson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.            We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.             Johnson v.

Dillwyn Corr. Ctr., No. 7:07-cv-00107-jct (W.D. Va. Mar. 13, 2007).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 3 -